                                          Case 4:18-cv-06245-JSW Document 84 Filed 03/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                     Master Case No. 18-cv-06245-JSW
                                         In re ALPHABET, INC. SECURITIES
                                         LITIGATION
                                   8
                                                                                         JUDGMENT
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the order issued on February 5, 2020 granting Defendants’ motion to dismiss

                                  14   with leave to amend and Plaintiff’s determination not to amend the complaint, the Court HEREBY

                                  15   ENTERS judgment in favor of Defendants and against Plaintiff.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 13, 2020

                                  19                                                 ______________________________________
                                                                                     JEFFREY S. WHITE
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
